NEWS FROM: Exhibit 99.1 GRIFFIN LAND & NURSERIES, INC. CONTACT: Anthony Galici Chief Financial Officer (860) 653-4541 GRIFFIN ANNOUNCES THIRD QUARTER RESULTS NEW YORK, NEW YORK (October 8, 2009) Griffin Land & Nurseries, Inc. (Nasdaq: GRIF) (“Griffin”) today reported a 2009 third quarter operating loss of ($1,558,000) on total revenue of $7,774,000, as compared to an operating loss of ($1,482,000) on total revenue of $7,864,000 for the 2008 third quarter.For the 2009 nine month period, Griffin reported an operating loss of ($4,389,000) on total revenue of $32,115,000, as compared to an operating loss of ($3,578,000) on total revenue of $33,409,000 for the 2008 nine month period. Griffin reported a 2009 third quarter net loss of ($1,436,000) and a basic and diluted net loss per share of ($0.28) as compared to a 2008 third quarter net loss of ($1,269,000) and a basic and diluted net loss per share of ($0.25).For the 2009 nine month period, Griffin reported a net loss of ($4,231,000) and a basic and diluted net loss per share of ($0.83) as compared to a net loss of ($3,255,000) and a basic and diluted net loss per share of ($0.64) for the 2008 nine month period. At Griffin’s landscape nursery business, Imperial Nurseries, Inc. (“Imperial”), net sales declined in the 2009 third quarter and 2009 nine month period versus the comparable 2008 periods due principally to lower pricing.Imperial reduced pricing in the current year to stimulate sales and maintain competitive pricing in a market weakened by the poor economy and lack of new commercial and residential construction.Operating losses incurred by Imperial in the 2009 third quarter and 2009 nine month period were higher than the operating losses incurred by Imperial in the comparable 2008 periods, reflecting lower gross profit in the current year periods, partially offset by lower selling, general and administrative expenses in the current year periods.The decrease in gross profit in the 2009 third quarter and 2009 nine month period versus the comparable 2008 periods reflects the effect of the lower pricing in the current year and a higher charge for unsaleable inventories, which increased from $0.6 million in the 2008 nine month period to $1.2 million in the 2009 nine month period. During the 2009 third quarter, Imperial completed the previously announced shutdown of its Florida growing operation.Imperial expects to continue to operate its farm in
